DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendment filed on 12 August 2022.
Claims 1-20 are currently pending and have been examined. 
This action is made FINAL.

Response to Arguments/Amendments
Applicant's arguments with respect to the objections to the drawings and claims have been fully considered and are persuasive. The objection to the drawings and objection to claim(s) 6 has been withdrawn.
Applicant's arguments with respect to the rejection of claim(s) 18-20 under 35 U.S.C. 112(b) have been fully considered and are persuasive. The rejection of claim(s) 18-20 under 35 U.S.C. 112(b) has been withdrawn.
Applicant's arguments with respect to the rejection of claim(s) 1-20 under 35 U.S.C. 101 have been fully considered and are partially persuasive. The rejection of claim(s) 18-20 under 35 U.S.C. 101 has been withdrawn. However, with regard to claims 1-17, Applicant argues:
The claims do not recite an abstract idea. More specifically, the processes such as “combine the context data from the RGB sensor with the range information from the LIDAR sensor and the depth information from the depth sensor to form environment data for the environment around the delivery device” cannot be practically performed in the human mind.
Examiner’s Response:
	See MPEP 2106.04(a)(2)(III). If a claim recites a limitation that can practically be performed in the human mind, with or without the use of a physical aid such as pen and paper, the limitation falls within the mental processes grouping, and the claim recites an abstract idea.
	Applicant points to the process of “combining the context data from the RGB sensor with the range information from the LIDAR sensor and the depth information from the depth sensor to form environment data for the environment around the delivery device”, see remarks at pages 17, as limitations that cannot be performed in the human mind. However, the Examiner respectfully disagrees. Combining context data, range information, and depth information, as broadly interpreted, could include taking all this data/information into considering and putting it in one place. For example, writing (i.e., with pen and paper) down the object, the distance or range information associated with it (e.g., 3 ft), and the depth information in one place, to form or show the environment data around the delivery device. With regard to the limitations “generate a terrain model based on the environment data”, “generate, based at least in part on the environment data: a dense point cloud and pose information output, and 3D pose and covariance matrix data”, “combine the context data from the RGB sensor with the dense point cloud and pose information output”, “generate object states for the detected object”, and “generate a map for an environment in which the delivery device operates based on the terrain model, the detected object, the generated object proposal data, the labeled point cloud data, and the object states”, these are similar in the sense that they can all be done with a pen and paper or performed mentally. For example, a person can draw a terrain model using environment data via pen and paper. Additionally, “detect an object based on environment data” is equivalent to a person identifying an object based on given data. Analyzing data may be performed mentally. All these limitations can be performed mentally or with a pen and paper. Therefore, the claim recites an abstract idea.
	Since the claim recites limitations that can be practically performed in the human mind, i.e., combining data, creating a model, identifying an object in data, and creating a map using the model and additional information, the limitations falls within the mental processing grouping, and the claim recites an abstract idea.

Additionally, Applicant claims integrate the judicial exception into a practical application because the claims apply the judicial exception by generating a map that is processable by a delivery device to determine a traversal path.
Examiner’s Response:
	See MPEP 2106.04(d)(I). Limitations the courts have found indicative that an additional element (or combination of elements) may have integrated the exception into a practical application include: applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP § 2106.05(e). Also, see MPEP 2106.04(d)(III). The limitations containing the judicial exception as well as the additional elements in the claim besides the judicial exception need to be evaluated together to determine whether the claim integrates the judicial exception into a practical application. Because a judicial exception alone is not eligible subject matter, if there are no additional claim elements besides the judicial exception, or if the additional claim elements merely recite another judicial exception, that is insufficient to integrate the judicial exception into a practical application.
	Applicant points to the process of “wherein a navigation system of the delivery device processes the generated information and the map of the environment of the delivery device to determine a traversal path through the environment, the traversal path determined based at least in part on traversability scores for individual terrain types of the plurality of terrain types”, see remarks at pages 18, as limitations that represent a “practical application” of the abstract idea. However, the Examiner respectfully disagrees. Generating a map is identified as an abstract idea. Determining a traversal path using the map is also an abstract idea, i.e., mental process. See §101 rejection below. The additional element determining a traversal path is merely a recitation of another judicial exception, which is not sufficient to integrate the judicial exception into a practical application.

Additionally, Applicant argues the claims are significantly more than the judicial exception because generating a terrain model based on the environment data, the terrain model including a plurality of terrain types is not well-understood, routine, conventional activity.
Examiner’s Response:
	See MPEP 2106.05(d): Another consideration when determining whether a claim recites significantly more than a judicial exception is whether the additional element(s) are well-understood, routine, conventional activities previously known to the industry. This consideration is only evaluated in Step 2B of the eligibility analysis. If the additional element (or combination of elements) is a specific limitation other than what is well-understood, routine and conventional in the field, for instance because it is an unconventional step that confines the claim to a particular useful application of the judicial exception, then this consideration favors eligibility. If, however, the additional element (or combination of elements) is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality, then this consideration does not favor eligibility.
The limitation “generate a terrain model based on the environmental data” argued by the Applicant is a mental process (i.e., abstract idea). While Applicant argues that generating a terrain model cannot be an abstract idea, the examiner respectfully disagrees. A person could reasonably create or draw a terrain model based on the environment data and the terrain type using a pen and paper or visual a terrain model mentally. Therefore Applicant’s argument is moot because the limitation is evaluated as an abstract idea and is not evaluated under step 2B to determine if it is significantly more. Further, even if generating a terrain model were characterized as an additional element and not an abstract idea, as suggested by Applicant, the limitation is well-understood, routine, conventional activity in the field as evidenced by Zaphir et al. (US 20180245922 A1). See §103 rejection below. Therefore, the limitation would not be significantly more than the judicial exception even if evaluated as an additional element and not an abstract idea.	

Applicant's arguments, see remarks at page(s) 19-21, filed 12 August 2022, with respect to the rejection of claim(s) 9-17 under 35 U.S.C. 102 over Levinson et al. have been fully considered and are persuasive. Specifically, the Examiner agrees the previous prior art does not teach “wherein the vehicle processes the map for the environment to determine a traversal path through the environment, the traversal path determined based at least in part on traversability scores for individual terrain types of the plurality of terrain types”. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made over Levinson et al. (US 20170316333 A1) in view of Zaphir et al. (US 20180245922 A1).
Applicant's arguments, see remarks at page(s) 21-23, filed 12 August 2022, with respect to the rejection of claim(s) 1-8 under 35 U.S.C. 103 over Levinson et al. have been fully considered and are persuasive. Specifically, the Examiner agrees the previous prior art does not teach “wherein a navigation system of the delivery device processes the generated information and the map of the environment of the delivery device to determine a traversal path through the environment, the traversal path determined based at least in part on traversability scores for individual terrain types of the plurality of terrain types”. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made over Levinson et al. (US 20170316333 A1) in view of Boka et al. (US 7181323 B1) in further view of Zaphir et al. (US 20180245922 A1).
Applicant's arguments, see remarks at page(s) 23-25, filed 12 August 2022, with respect to the rejection of claim(s) 18-20 under 35 U.S.C. 103 over Levinson et al. have been fully considered and are persuasive. Specifically, the Examiner agrees the previous prior art does not teach “navigating a path based on traversability scores of different terrain types”. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made over Levinson et al. (US 20170316333 A1) in view of Watts et al. (US 20160282126 A1) in further view of Zaphir et al. (US 20180245922 A1).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	
Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter), or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that the claims are directed toward non-statutory subject matter, as shown below:
STEP 1: Do the claims fall within one of the statutory categories?  Yes.  Claims 1-8 are directed towards a system, i.e. machine. Claims 9-17 are directed towards a method, i.e. process.
STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, the claims are directed to an abstract idea.
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
The system in claims 1-8 (also, the method in claims 9-17, respectively) is a mental process that can be practicably performed in the human mind and, therefore, an abstract idea. With regard to independent claim 1, the system (or computer implemented functionality) recites the steps of: (a) combine the context data from the RGB sensor with the range information from the LIDAR sensor and the depth information from the depth sensor to form environment data for the environment around the delivery device, (b) generate a terrain model based on the environment data, the terrain model including a plurality of terrain types, (c) detect (i.e., identify) an object based on the environment data (d) generate, based at least in part on the environment data: a dense point cloud and pose information output, and 3D pose and covariance matrix data, (e) combine the context data from the RGB sensor with the dense point cloud and pose information output, (f) generate object proposal data for the detected object and labeled point cloud data, (g) generate object states for the detected object, (h) generate a map for an environment in which the delivery device operates based on the terrain model, the detected object, the generated object proposal data, the labeled point cloud data, and the object states, and (i) wherein a navigation system of the delivery device processes the generated information and the map of the environment of the delivery device to determine a traversal path through the environment, the traversal path determined based at least in part on traversability scores for individual terrain types of the plurality of terrain types. With regard to independent claim 9, the method (or computer implemented functionality) recites the steps of: (J) combining the color data and the neighboring pixel data with range data from a LIDAR sensor to form environment data, (k) identifying a plurality of terrain types in the environment based on the environment data and pre-existing map information, (l) identifying features in the environment at locations relative to the vehicle based on the environment data and the pre-existing map information, (m) generating a map for the environment based on the plurality of terrain types, the identified features, the environment data, and the pre-existing map information, (n) wherein the vehicle processes the map for the environment to determine a traversal path through the environment, the traversal path determined based at least in part on traversability scores for individual terrain types of the plurality of terrain types. These limitations, under their broadest reasonable interpretation, cover performance of the limitations in the mind. The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  For example, a person can combine data together, e.g. write with a pen and paper, draw a terrain model while showing the terrain type, draw a point cloud and pose information output as well as 3D pose and covariance matrix data, combine the context data and pose information output on a piece of paper while writing, generate/predict object proposal data and object states, label point cloud data, and draw a map for an environment of the delivery device, and determine a traversal path based on traversability scores, either mentally or using a pen and paper.  The mere nominal recitation that the steps are being performed by a computer (i.e., hardware processor) does not take the limitation out of the mental process grouping.  Thus, the claim recites a mental process.
	
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?  No, the claim does not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
 Claim 1 recites the additional element of a “delivery device”. The delivery device does no more than generally link the use of a judicial exception to a particular technological environment. Data gathering is a form of insignificant extra-solution activity. See MPEP 2106.05(g). An RGB sensor configured to provide context data; a LIDAR sensor configured to provide range information; a depth sensor configured to provide depth information; and a program interface configured to provide access to generated information and the map of the environment of the delivery device, is mere data gathering. Therefore, an RGB sensor configured to provide context data; a LIDAR sensor configured to provide range information; a depth sensor configured to provide depth information; and a program interface configured to provide access to generated information and the map of the environment of the delivery device is insignificant extra-solution activity. Therefore, claim 1 does not recite additional elements that integrate the judicial exception into a practical application.
Claim 9 recites the additional element of a “vehicle”. The vehicle does no more than generally link the use of a judicial exception to a particular technological environment. Data gathering is a form of insignificant extra-solution activity. See MPEP 2106.05(g). Obtaining color data and neighboring pixel data of at least a portion of an environment of the vehicle using an RGB sensor, is mere data gathering. Therefore, obtaining color data and neighboring pixel data of at least a portion of an environment of the vehicle using an RGB sensor is insignificant extra-solution activity. Therefore, claim 9 does not recite additional elements that integrate the judicial exception into a practical application.
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No, the claim does not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
The following computer functions have been recognized as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality): receiving or transmitting data over a network. See MPEP 2106.05(d)(II). An RGB sensor configured to provide context data and/or obtaining color data and neighboring pixel data of at least a portion of an environment of the vehicle using an RGB sensor (i.e., from one computing device networked to another computing device) is merely receiving data. Therefore, the limitation “an RGB sensor configured to provide context data” and/or “An RGB sensor configured to provide context data” is well-understood, routine, conventional activity in the field and does not recite additional elements that amount to significantly more than the judicial exception. 

CONCLUSION
Thus, since claims 1 and 9 are: (a) directed toward an abstract idea, (b) does not recite additional elements that integrate the judicial exception into a practical application, and (c) does not recite additional elements that amount to significantly more than the judicial exception, it is clear that claims 1 and 9 are directed towards non-statutory subject matter.
Further, dependent claims 2-8 and 10-17 further limit the abstract idea without integrating the abstract idea into practical application or adding significantly more.  Each of the claimed limitations either expand upon or add either 1) new mental process, 2) a new additional element, 3) previously presented mental process, and/or 4) a previously presented additional element.  As such, claims 2-8 and 10-17 are similarly rejected as being directed towards non-statutory subject matter.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9-13, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Levinson et al. (US. Pub. No. 20170316333 A1) in view of Zaphir et al. (US 20180245922 A1).
Regarding claim 9:
	Levinson teaches:
A method for managing operation of a vehicle, the method comprising: obtaining color data and neighboring pixel data of at least a portion of an environment of the vehicle using an RGB sensor (see at least sections [0060], [0062]-[0064], [0068]-[0069], [0073]-[0074], and [0108]-[0109] regarding a camera or image sensor (i.e. RGB sensor).)
combining the color data and the neighboring pixel data with range data from a LIDAR sensor to form environment data (see at least sections [0060], [0062]-[0063], [0066]-[0069], [0073]-[0074], and [0108] regarding a lidar sensor for determining range or distance. See at least sections [0063], [0069], [0074], [0102]-[0103], and [0105] regarding a data integrator for fusing data.)
identifying features in the environment at locations relative to the vehicle based on the environment data, and pre-existing map information (see at least sections [0064], [0069]-[0070], [0074], [0083], and [0106]-[0107] regarding data identifying features or static and dynamic objects which may be derived from at least the lidar and camera data ([0074]).)
and generating a map for the environment based on the identified features, the environment data, and the pre-existing map information (see at least section [0069], [0076], [0094], and [0119] regarding generating (or modifying) a map and map data (i.e. local map generation).)
Levinson does not explicitly teach identifying a plurality of terrain types in the environment based on the environment data and pre-existing map information; wherein the vehicle processes the map for the environment to determine a traversal path through the environment, the traversal path determined based at least in part on traversability scores for individual terrain types of the plurality of terrain types.
Zaphir teaches:
identifying a plurality of terrain types in the environment based on the environment data and pre-existing map information (see at least [0004], [0025], [0033]-[0034], [0038], and [0053] regarding determining terrain topography or terrain types.)
wherein the vehicle processes the map for the environment to determine a traversal path through the environment (see at least [0004], [0029], [0035], [0040], and [0042]-[0043] regarding deriving one or more optimal routes through the terrain with respect to the traversability map.)
the traversal path determined based at least in part on traversability scores for individual terrain types of the plurality of terrain types (see at least [0004], [0033], [0038], and [0040]-[0041] regarding calculating a degree of traversability for a route.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods for automatic object classification of Levinson to provide identifying a plurality of terrain types in the environment based on the environment data and pre-existing map information; wherein the vehicle processes the map for the environment to determine a traversal path through the environment, the traversal path determined based at least in part on traversability scores for individual terrain types of the plurality of terrain types, as taught by Zaphir, to provide determining one or more optimal routes for a vehicle with respect to traversability measures for increasing scrutiny on regions of a route. (Zaphir at ¶[0043])

Regarding claim 10:
	Levinson teaches:
wherein identifying features in the environment comprises detecting an object in the environment based on the color and neighboring pixel data and the range data (see at least sections [0064], [0069], and [0074] regarding data identifying static or dynamic objects may be derived from at least the lidar and camera data ([0074]).)

Regarding claim 11:
	Levinson teaches:
wherein identifying features in the environment at locations relative to the vehicle comprises: identifying a location of the vehicle in the environment based on the pre-existing map information, the color and neighboring pixel data, and the range data (see at least section [0054], [0065], and [0069] regarding determining the local pose of an autonomous vehicle using acquired sensor data which can be compared against map data.)
and identifying locations for the features in the environment based on the pre-existing map information, the color and neighboring pixel data, and the range data (see at least sections [0066], [0069], [0072], and [0075] regarding localizing (or determining relative location) of an autonomous vehicle using map data (i.e. could also be map data in a repository which is past map data) and sensor data to determine local position. This is also determining the position of the objects (i.e. features) in the environment.)

Regarding claim 12:
	Levinson teaches:
wherein combining the color and neighboring pixel data and the range data comprises generating a point cloud and pose information based on the combined color data, neighboring pixel data, and range data (see at least sections [0106]-[0109], [0111]-[0112], and [0144]-[0145] regarding generating blob data (i.e. point cloud data). Also, it discusses various blob data which may be used to track objects.)

Regarding claim 13:
	Levinson teaches:
further comprising partitioning the generated map into a plurality of partitions according to a grid (see at least sections [0159]-[0160] regarding maps constituting a sequence of frames from sensor data. Also, sections [0145] discusses geo-fenced regions on updated maps. Also, see sections [0065], [0108], and [0111] regarding an occupancy grid map or obstacle map.)
wherein each of the plurality of partitions represents a different portion of the environment (see at least sections [0159]-[0160] regarding maps constituting a sequence of frames from sensor data. Also, sections [0145] discusses geo-fenced regions on updated maps. Also, see at least sections [0106] and [0109] regarding frame-to-frame estimations of motion for blobs (i.e. point clouds which could be objects) which shows the frames could be different locations on a map.)

Regarding claim 15:
	Levinson teaches:
further comprising identifying the features in particular partitions of the partitioned map relative to a location of the vehicle (see sections [0065], [0108], and [0111] regarding an occupancy grid map or obstacle map which can be used for locating objects in the vicinity of an autonomous vehicle.)

Regarding claim 17:
	Levinson teaches:
further comprising tracking an object as it moves between partitions of the plurality of partitions (see at least sections [0159]-[0160] regarding maps constituting a sequence of frames from sensor data. Also, sections [0145] discusses geo-fenced regions on updated maps. Also, see sections [0065], [0108], and [0111] regarding an occupancy grid map or obstacle map. Also, see at least sections [0106] and [0109] regarding frame-to-frame estimations of motion for blobs (i.e. point clouds which could be objects) which shows the frames could be different locations on a map.)
and predicting a future movement of the object (see at least sections [0054], [0064], [0075], [0089], [0090], and [0108] regarding predicting states, behavior, or motion of external objects.)

	Claims 1-3, 5, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Levinson et al. (US. Pub. No. 20170316333 A1) in view of Boka et al. (US. Patent No. 7181323 B1) in further view of Zaphir et al. (US 20180245922 A1).
Regarding claim 1:
	Levinson teaches:
A system for comparing image information acquired by a delivery device, the system comprising: an RGB sensor configured to provide context data (see at least sections [0060], [0062]-[0064], [0068]-[0069], [0073]-[0074], and [0108]-[0109] regarding a camera or image sensor (i.e. RGB sensor).)
a LIDAR sensor configured to provide range information (see at least sections [0060], [0062]-[0063], [0066]-[0069], [0073]-[0074], and [0108] regarding a lidar sensor for determining range or distance.)
a depth sensor configured to provide depth information (see at least sections [0159]-[0162] regarding sensors and  generating depth information.)
a hardware processor configured to: combine the context data from the RGB sensor with the range information from the LIDAR sensor and the depth information from the depth sensor to form environment data for the environment around the delivery device (see at least sections [0063], [0069], [0074], [0102]-[0103], [0105], [0162] regarding a data integrator for fusing data.)
detect an object based on the environment data (see at least sections [0064], [0069], and [0074] regarding data identifying static or dynamic objects may be derived from at least the lidar and camera data ([0074]).)
generate, based at least in part on the environment data: a dense point cloud and pose information output (see at least sections [0106]-[0109], [0111]-[0112], and [0144]-[0145] regarding generating blob data (i.e. point cloud data). Also, it discusses various blob data which may be used to track objects.)
and 3D pose (see at least sections [0062]-[0063], [0104], and [0106] regarding 3D map data and/or 3D blob (i.e. point cloud data).)
combine the context data from the RGB sensor with the dense point cloud and post information output (see at least sections [0054], [0063], [0069], and [0166] regarding using map data and route data and integrating multiple datasets of sensor data to determine local pose.)
generate object proposal data for the detected object and labeled point cloud data (see at least sections [0064], [0073], and [0106] regarding a perception engine classifying objects (e.g. classification, labeling, semantic information, tracking data, etc.).)
generate object states for the detected object (see at least section [0064], [0086], and [0089]-[0090] regarding determining a future state of objects or state of objects.)
and generate a map for an environment in which the delivery device operates based on the detected object, the generated object proposal data, the labeled point cloud data, and the object states (see at least section [0069], [0076], [0094], and [0119] regarding generating (or modifying) a map and map data (i.e. local map generation).)
and a program interface configured to provide access to generated information and the map of the environment of the delivery device (see at least sections [0054], [0063], [0069], and [0102] regarding a localizer (i.e. program interface) configured to select various amounts of map data from a map data repository or local map generator.)
Levinson does not explicitly teach covariance matrix data.
	Boka teaches:
covariance matrix data (see at least Col. 8, line 40 to Col. 9, line 3, regarding covariance matrix information.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods for automatic object classification of Levinson to provide covariance matrix data, as taught by Boka, to provide refining the current estimated measurement data and/or state of the sensor. (Boka at Col. 8, line 40 to Col. 9, line 3)
The combination of Levinson and Boka does not explicitly teach generate a terrain model based on the environment data, the terrain model including a plurality of terrain types; generate a map for an environment based on the terrain model; and wherein a navigation system of the delivery device processes the generated information and the map of the environment of the delivery device to determine a traversal path through the environment, the traversal path determined based at least in part on traversability scores for individual terrain types of the plurality of terrain types.
Zaphir teaches:
generate a terrain model based on the environment data (see at least [0022] and [0024]-[0025] regarding a digital terrain model and/or terrain representation.)
the terrain model including a plurality of terrain types (see at least [0004], [0025], [0033]-[0034], [0038], and [0053] regarding determining terrain topography or terrain types.)
generate a map for an environment based on the terrain model (see at least [0053] regarding a transforming terrain-related data (e.g., digital terrain model) into a classified representation to yield a traversability map.) 
wherein a navigation system of the delivery device processes the generated information and the map of the environment of vehicle to determine a traversal path through the environment (see at least [0004], [0029], [0035], [0040], and [0042]-[0043] regarding deriving one or more optimal routes through the terrain with respect to the traversability map.)
the traversal path determined based at least in part on traversability scores for individual terrain types of the plurality of terrain types (see at least [0004], [0033], [0038], and [0040]-[0041] regarding calculating a degree of traversability for a route.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods for automatic object classification of Levinson as modified by Boka to provide generating a terrain model based on the environment data, the terrain model including a plurality of terrain types; generating a map for an environment based on the terrain model; and wherein a navigation system of the delivery device processes the generated information and the map of the environment of the delivery device to determine a traversal path through the environment, the traversal path determined based at least in part on traversability scores for individual terrain types of the plurality of terrain types, as taught by Zaphir, to provide determining one or more optimal routes for a vehicle with respect to traversability measures for increasing scrutiny on regions of a route. (Zaphir at ¶[0043])

Regarding claim 2:
	Levinson teaches:
wherein the hardware processor is further configured to receive offline map data for the environment of the delivery device (see at least sections [0069], [0072], [0076], and [0091] regarding a map data repository (i.e. storage) which was previously used map data that is stored and could be considered out of date but could still be used by the localizer. If this is stored and previously gathered data, it could be accessed while offline or in an offline environment.)
and wherein the processor is configured to generate the map for the environment further based on the received offline map data (see at least sections [0069] and [0072] regarding a local map generator which may use out-of-date map data or map data from a repository in view of locally generated map data.)

Regarding claim 3:
	Levinson teaches:
wherein the hardware processor is further configured to partition the map into a plurality of partitions according to a grid (see at least sections [0159]-[0160] regarding maps constituting a sequence of frames from sensor data. Also, sections [0145] discusses geo-fenced regions on updated maps. Also, see sections [0065], [0108], and [0111] regarding an occupancy grid map or obstacle map.)
wherein each of the plurality of partitions represents a different portion of the environment (see at least sections [0159]-[0160] regarding maps constituting a sequence of frames from sensor data. Also, sections [0145] discusses geo-fenced regions on updated maps. Also, see at least sections [0106] and [0109] regarding frame-to-frame estimations of motion for blobs (i.e. point clouds which could be objects) which shows the frames could be different locations on a map.)

Regarding claim 5:
	Levinson teaches:
wherein the hardware processor is further configured to generate the map for the environment to identify the detected object in one of the plurality of partitions relative to a location of the delivery device (see sections [0065], [0108], and [0111] regarding an occupancy grid map or obstacle map which can be used for locating objects in the vicinity of an autonomous vehicle.)

Regarding claim 7:
	Levinson teaches:
wherein the hardware processor is further configured to track the detected object as it moves between partitions of the plurality of partitions (see at least sections [0159]-[0160] regarding maps constituting a sequence of frames from sensor data. Also, sections [0145] discusses geo-fenced regions on updated maps. Also, see sections [0065], [0108], and [0111] regarding an occupancy grid map or obstacle map. Also, see at least sections [0106] and [0109] regarding frame-to-frame estimations of motion for blobs (i.e. point clouds which could be objects) which shows the frames could be different locations on a map.)
and predict a future movement of the detected object (see at least sections [0054], [0064], [0075], [0089], [0090], and [0108] regarding predicting states, behavior, or motion of external objects.)

Regarding claim 8:
	Levinson teaches:
wherein the hardware processor is further configured to identify a confidence score for the detected object (see at least sections [0086] and [0088] regarding a confidence level generator which analyzes perception data associated with static and dynamic objects.)
wherein the confidence score indicates a probability that state information identifying the detected object is correct (see at least sections [0086] and [0088] regarding a confidence level generator which analyzes perception data associated with static and dynamic objects. This could include a confidence level that an object is either a person or not a person.)

	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Levinson et al. (US. Pub. No. 20170316333 A1) in view of Boka et al. (US. Patent No. 7181323 B1) in further view of Zaphir et al. (US 20180245922 A1), as applied to claim 3 above, and in further view of Doria et al (US. Pub. No. 20190279049 A1).
Regarding claim 4:
The combination of Levinson, Boka, and Zaphir does not explicitly teach wherein the grid results in each of the plurality of partitions of the map having one of a same volume and same shape or a same volume but different shape.
	Doria teaches:
wherein the grid results in each of the plurality of partitions of the map having one of a same volume and same shape or a same volume but different shape (see at least Fig. 2, Fig. 5, and Fig. 11 regarding a voxel occupancy array which are all the same size. Also, see at least sections [0035] and [0036] regarding voxels.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods for automatic object classification of Levinson as modified by Boka as modified by Zaphir to provide wherein the grid results in each of the plurality of partitions of the map having one of a same volume and same shape or a same volume but different shape, as taught by Doria, to provide wherein the grid is based on a size criterion. (Doria at ¶[0035])

	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Levinson et al. (US. Pub. No. 20170316333 A1) in view of Boka et al. (US. Patent No. 7181323 B1) in further view of Zaphir et al. (US 20180245922 A1), as applied to claim 3 above, and in further view of Watts et al (US. Pub. No. 20160282126 A1).
Regarding claim 6:
	Levinson teaches:
wherein the hardware processor is further configured to partition the map into a plurality of partitions (see at least sections [0159]-[0160] regarding maps constituting a sequence of frames from sensor data. Also, sections [0145] discusses geo-fenced regions on updated maps. Also, see sections [0065], [0108], and [0111] regarding an occupancy grid map or obstacle map.)
wherein each of the plurality of partitions represents a different portion of the environment (see at least sections [0159]-[0160] regarding maps constituting a sequence of frames from sensor data. Also, sections [0145] discusses geo-fenced regions on updated maps. Also, see at least sections [0106] and [0109] regarding frame-to-frame estimations of motion for blobs (i.e. point clouds which could be objects) which shows the frames could be different locations on a map.)
The combination of Levinson, Boka, and Zaphir does not explicitly teach assign at least one terrain label of to each partition.
	Watts teaches:
assign at least one terrain label of to each partition (see at least abstract and sections [0004]-[0007] regarding semantic labels for areas in a map.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods for automatic object classification of Levinson as modified by Boka as modified by Zaphir to provide assigning at least one terrain label to each partition, as taught by Watts, to provide information about areas related to a map. (Watts at ¶[0029])

	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Levinson et al. (US. Pub. No. 20170316333 A1) in view of Zaphir et al. (US 20180245922 A1), as applied to claim 13 above, and in further view of Doria et al (US. Pub. No. 20190279049 A1).
Regarding claim 14:
The combination of Levinson and Zaphir does not explicitly teach wherein the grid results in each of the plurality of partitions of the map having one of a same volume and same shape or a same volume but different shape.
	Doria teaches:
wherein the grid results in each of the plurality of partitions of the map having one of a same volume and same shape or a same volume but different shape (see at least Fig. 2, Fig. 5, and Fig. 11 regarding a voxel occupancy array which are all the same size. Also, see at least sections [0035] and [0036] regarding voxels.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods for automatic object classification of Levinson as modified by Zaphir to provide wherein the grid results in each of the plurality of partitions of the map having one of a same volume and same shape or a same volume but different shape, as taught by Doria, to provide wherein the grid is based on a size criterion. (Doria at ¶[0035])

	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Levinson et al. (US. Pub. No. 20170316333 A1) in view of Zaphir et al. (US 20180245922 A1), as applied to claim 13 above, and in further view of Watts et al (US. Pub. No. 20160282126 A1).
Regarding claim 16:
The combination of Levinson and Zaphir does not explicitly teach further comprising assigning at least one terrain label to each partition.
	Watts teaches:
further comprising assigning at least one terrain label to each partition (see at least abstract and sections [0004]-[0007] regarding semantic labels for areas in a map.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods for automatic object classification of Levinson as modified by Zaphir to provide assigning at least one terrain label to each partition, as taught by Watts, to provide information about areas related to a map. (Watts at ¶[0029])

	Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Levinson et al. (US 20170316333 A1) in view of Watts et al. (US 20160282126 A1) in further view of Zaphir et al. (US 20180245922 A1).
Regarding claim 18:
	Levinson teaches:
One or more non-transitory computer-readable media comprising computer-executable instructions that, when executed by a computing system, cause the computing system to: process (see at least section [0145] regarding a non-transitory computer-readable medium and processor.)
from a plurality of sources comprising a plurality of sensors mounted to a delivery device or at least one sensor mounted to a delivery device (see at least sections [0060], [0062]-[0064], [0068]-[0069], [0073]-[0074], and [0108]-[0109] regarding a camera or image sensor (i.e. RGB sensor. Also, see at least sections [0060], [0062]-[0063], [0066]-[0069], [0073]-[0074], and [0108] regarding a lidar sensor for determining range or distance. Also, see at least sections [0159]-[0162] regarding sensors and  generating depth information.)
and a map source including a map of an environment of the delivery device (see at least sections [0069], [0072], [0076], [0091], and [0093]-[0096] regarding a map generator, map updater, and a map repository.)
a plurality of respective inputs (see at least section [0069], [0072], [0076], [0094], and [0119] regarding generating (or modifying) a map and map data (i.e. local map generation). Also, a map updater is configured to receive map data from a map generator and/or sensors.)
extract features from each of the plurality of respective inputs (see at least sections [0064], [0069], and [0074] regarding data identifying static or dynamic objects may be derived from at least the lidar and camera data ([0074]).)
identify a plurality of features in the environment of the delivery device at locations relative to the delivery device based on a combination of extracted features from two or more of the plurality of respective inputs (see at least sections [0054], [0064]-[0065], and [0069]-[0070] regarding a localizer for determining relative position between an autonomous vehicle and features using map data and integrated sensor data.)
wherein each of the plurality of identified features is associated with state information identifying the identified feature (see at least sections [0064], [0089]-[0090], and [0166] regarding state of static or dynamic objects.)
identify confidence scores for each of the identified features (see at least sections [0086] and [0088] regarding a confidence level generator which analyzes perception data associated with static and dynamic objects.)
wherein the confidence score indicates a probability that the state information for each identified feature is correct (see at least sections [0086] and [0088] regarding a confidence level generator which analyzes perception data associated with static and dynamic objects. This could include a confidence level that an object is either a person or not a person.)
Levinson does not explicitly teach navigate the delivery device through the environment to deliver an item from a first location to a second location based on a partitioned map for the environment and the identified plurality of features in the environment.
	Watts teaches:
and navigate the delivery device through the environment to deliver an item from a first location to a second location (see at least sections [0106] and [0116] regarding delivering packages to another location (i.e. second location).)
based on a partitioned map for the environment and the identified plurality of features in the environment (see Fig. 1, Fig. 4, and Fig. 5C and at least sections [0040], [0042], and [0046] regarding a plurality of regions in a map. Also, see at least sections [0049], [0098], and [0128] regarding navigating an autonomous vehicle by a map while locating features.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods for automatic object classification of Levinson to provide navigating the delivery device through the environment to deliver an item from a first location to a second location based on a partitioned map for the environment and the identified plurality of features in the environment, as taught by Watts, to provide assisting the robotic device to locate, obtain, map, manipulate, and otherwise interact with features, objects, and locations within the environment mapped. (Watts at ¶[0049])
The combination of Levinson and Watts does not explicitly teach the plurality of features including a plurality of terrain types; and navigate through the environment based on traversability scores for individual terrain types of the plurality of terrain types.
Zaphir teaches:
the plurality of features including a plurality of terrain types (see at least [0004], [0025], [0033]-[0034], [0038], and [0053] regarding determining terrain topography or terrain types.)
and navigate through the environment based on traversability scores for individual terrain types of the plurality of terrain types (see at least [0004], [0033], [0038], and [0040]-[0041] regarding calculating a degree of traversability for a route and determining an optimal route.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods for automatic object classification of Levinson as modified by Watts to provide the plurality of features including a plurality of terrain types; and navigating through the environment based on traversability scores for individual terrain types of the plurality of terrain types, as taught by Zaphir, to provide determining one or more optimal routes for a vehicle with respect to traversability measures for increasing scrutiny on regions of a route. (Zaphir at ¶[0043])

Regarding claim 19:
	Levinson teaches:
wherein the instructions further cause the computing system to generate the partitioned map based on the plurality of respective inputs and pre-existing map data (see at least section [0069], [0076], [0094], and [0119] regarding generating (or modifying) a map and map data (i.e. local map generation).)

Regarding claim 20:
	Levinson teaches:
wherein the instructions that cause the computing system to identify a plurality of features in the environment at locations relative to the delivery device comprise instructions that cause the computing system to: identify a location of the delivery device in the environment based on the pre-existing map data and sensor data from the at least one sensor (see at least section [0054], [0065], and [0069] regarding determining the local pose of an autonomous vehicle using acquired sensor data which can be compared against map data.)
and identify locations for the identified features in the environment based on the pre-existing map information and sensor data from the at least one sensor (see at least sections [0066], [0069], [0072], and [0075] regarding localizing (or determining relative location) of an autonomous vehicle using map data (i.e. could also be map data in a repository which is past map data) and sensor data to determine local position. This is also determining the position of the objects (i.e. features) in the environment.)

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kagami et al. (US 10196104 B1) is pertinent because it includes determining a plurality of candidate support regions for a support member of a robotic device. The method also includes determining a support region score (SRS) for each candidate support region, wherein the SRS for a given candidate support region depends on a surface geometry of the given candidate support region.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Connor L Knight whose telephone number is (571)272-5817. The examiner can normally be reached Mon-Thurs 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.K/Examiner, Art Unit 3666  

/AARON L TROOST/Primary Examiner, Art Unit 3666